Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 23 September 2010, pursuant to Rule 140 of the Rules of Procedure, has been distributed. By agreement with the political groups, I would like to inform the House of proposals to make the following changes:
(The majority of the political groups and, in some cases, even the decided majority, was in favour of these changes)
Wednesday
Addition to the agenda of a new item: statements of the Council and the Commission on the social provisions of the Treaty of Lisbon, after the joint debate on biodiversity.
Withdrawal from the agenda of the oral question on containers lost at sea and compensation.
Thursday
Voting time will begin at 11.30.
Withdrawal from the agenda of the vote on the report by Mr Maňka on the draft amending budget No 2/2010, part 2, because the Council has not adopted a position on this matter, and so the debate cannot be held.
on behalf of the PPE Group. - Mr President, the EPP always welcomes good and thorough discussions on social topics during our plenary sittings, but they have to be well prepared.
That was the reason why it was initially decided by a majority decision in the Conference of Presidents that the proposal from the Social Democratic group to discuss services of general interest in the Lisbon agenda and public services in the Lisbon Treaty be discussed first in the Committee on Employment and Social Affairs. We are in favour of this because it is a very complicated topic.
I understand that the title has changed and that the Liberals have changed their position, but the substance is still very complicated and we still want this to be discussed first in the Committee on Employment, because it is a very important and complicated discussion. We do not want to oppose it, but this is the reason why we will abstain in the vote on this topic.
Thank you, Mrs Wortmann-Kool, for your explanation. This means that this item is entered on the agenda, but that the Group of the European People's Party (Christian Democrats) has abstained from voting. The majority of the other political groups wanted this item to be included in the agenda.
(The order of business was thus established)
(The sitting was suspended for a few minutes)